DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein et al. (US 2012/0030929) in view of Bayer et al. (US20070175040).
With regards to claims 1-8 and 31, Merklein teaches a method of producing a component of a synchronization device for manual transmissions, which has a central axis and a generally annular outer profile (Abstract). The method includes providing a flat round strip steel blank, which can be 22Mn85 (¶0008-0010; reads on claim 8). Because the steel of the prior art is the same as the claimed steel, then it inherently have the same tensile strength (reads on the claimed 780 MPa or higher tensile strength). 
The method includes the step of deforming the flat blank, then heating it (¶s 0009, 11-12).  The flat blank is shaped into a conical geometry before heating, which includes a central axis and a cylindrical portion extending along the central axis, wherein the cylindrical portion is cold formed. See, e.g., ¶ 0025. Merklein is silent with regards to the axial length relationship to the radial width of the cylindrical portion of the conical shaped steel. However, since there are only three option (i.e., axial length = radial width, radial width > axial length, or axial length > radial width), one of ordinary skill in the art would have found it obvious to try having a greater axial length than radial width as the teaching represents a finite number of identified, predictable combinations (reads on claim 31).

Merklein teaches that the component is quenched using a cooling forming tool and thus the quenching takes place at the same time as the forming steps (see ¶0014-15; reads on claim 5). Specifically, Merklein uses a cooled forming tool for quenching where the forming portion is formed to the desired contour (reads on the claimed quenching die), quenched at the same time and consequently hardened. ¶0015; also see ¶0011.
The cooling is done at a predetermined rate, which affects the microstructure and thus sets it (¶0006). While Merklein is silent with regards to the cooling temperature, Merklein recognizes that the cooling temperature affects the microstructure of the final product. Accordingly, Merkline recognized that the cooling temperature for quenching is a result-effective variable. It’s been held that a “particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” See MPEP 2144.05. Here, since Merklein recognizes that the cooling temperature is a result-effective variable, it would have been obvious to one of ordinary skill in the art to determine its optimum or workable ranges (reads on claim 3). It 
Still, Merklein is silent with regards to the cooled forming tool for quenching being cool using water. Merklein uses an example of a “heat sink” as a way to quench and mold a component. ¶0011. It is known in the art that there are a finite number of media used to quench steel, and they are: air, water, oil, and brine. As such, one of ordinary skill in the art would have found it obvious to try having Merklein cooled quenching using water as it represents one of the finite number of identified, predictable combinations.
Merklein is silent with regards to the step of providing an inert atmosphere and heating the unfinished component in the inert atmosphere.  
Bayer teaches a method for the production of press-hardened components (abstract). Bayer teaches that a blank is subjected to hot forming in a hot forming region at a temperature of from 700-1100 °C, wherein the hot forming takes place in an inert atmosphere such as nitrogen or Co2 (¶0032-33). Bayer also teaches that a coating was applied to the component, such as AlSi, to prevent decarburization during the hardening as well as corrosion (¶0010-15, amongst other paragraphs; reads on claim 7).
As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Merklein by providing an inert gas and heating the shaped component in said inert gas to prevent scaling in the shaped component (see ¶0032). Moreover, it would have been obvious to one of ordinary skill in the art to modify the teachings of Merklein by coating the component with AlSi to prevent decarburization and corrosion.
With regards to claim 21, the teachings of Merklein in view of Bayer are as set forth in claim 4.  
.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasewend et al. (US 2013/0337951) in view of Dumas (US 7,204,357) in view of Merklein et al. (US 2012/0030929) and in further view of Bayer et al. (US20070175040).
With regards to claims 21 and 22, Hasewend teaches a clutch hub (102) with a cylindrical hub segments that has splines. ¶0037. Hasewend also teaches that the clutch hub also have a radial web segment. Id.; Figs 3-9. The cylindrical hub includes a clutch gear. Id. The clutch hub includes a cylindrical tubular neck. Id. Hasewend’s invention includes many contours including splines and the like. See claims and figures. 
Hasewend is silent with regards to the claimed method.  
The teachings of Merklein in view of Bayer are as set forth in claim 4.  Merklein teaches that the component is a synchronization device and is silent with regards to the component being a clutch hub. Abstract. Merklein, however, provides a method through which the advantageous hardening of certain regions of a synchronizer ring, such as contours in the toothed system, indexing or centering studs, or driving tabs, is overcome. ¶s 0003-4. 

Still, Merklein is silent with regards to the step of providing an inert atmosphere and heating the unfinished component in the inert atmosphere. However, as stated above, it would have been obvious to one of ordinary skill in the art to modify the teachings of Merklein by providing an inert gas and heating the shaped component in said inert gas to prevent scaling in the shaped component (see ¶0032). Moreover, it would have been obvious to one of ordinary skill in the art to modify the teachings of Merklein by coating the component with AlSi to prevent decarburization and corrosion.
Further still, Hasewend is silent with regards to the claimed triangular openings in the radial web. 
Dumas teaches a system that includes a clutch hub. Col 3; also see figs and claims.  The clutch hub includes a radial web, the radial web includes a plurality of holes at predetermined locations. Col 5. Dumas teaches that the holes reduces are for weight reduction. Id. As such, it would have been obvious to one of ordinary skill in the art to include holes in the Hasewend’s radial web to reduce weight. 
Dumas is silent with regards to the shape of the holes; however, since the holes are recognized as a result-effective variable (i.e., they effectuate the weight reduction), thus, the shape of such holes is characterized as routine experimentation. MPEP 2144.05.II.B. Moreover, there is a finite number of shapes for a hole within a given component, thus, it would have been obvious to try a triangular shape. 
Further, it would have been obvious to include the radial web and the cylindrical hub, including the forming of the plurality of holes of the radial web during before quenching . 
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein et al. (US 2012/0030929) in view of Bayer et al. (US20070175040) and in further view of Mansfield et al. (US3378412).
With regards to claim 3, the teachings of Merklein in view of Bayer are as set forth in claim 1. While Merklein teaches that quenching takes place by cool and cold forming as indicated above, Merklein is silent with regards to the quenching temperature. Mansfield teaches a quench hardening method for ring-like articles where cooled to a temperature below the Ms temperature to form a hard martensitic microstructure and teaches the cooling is typically below the Ms temperature of 480 °F (248°C) (see col. 2, lines 60-65). Therefore, it would be obvious to one of ordinary skill in the art to cool the steel in the claimed temperature range to form hardened microstructure phase.
Response to Arguments
Applicant presents three main arguments in the remarks filed on 04/05/2021 (“Remarks”), none of which is found persuasive. The arguments relate to (a) the order of steps, (b) Merklein’s ¶ 0025, and (c) the reliance on Merklein’s figure. 
The Order of Steps:
Applicant argues that Merklein process does not follow the chronological order of the claimed steps (see Id. at p9, 11).  To support this argument, Applicant asserts that “the order of steps is an important factor in the disclosure” because the “disclosed heating and forming and then cooling and hardening,” (Id. at 11). This argument is unpersuasive because there is no data provided by the Applicant showing why the “disclosed heating and forming and then Id. at 12. Applicant further contends that the “recited cold forming of a specific feature, such as spline teeth, prior to hot forming is not a simple re-ordering of steps.” While these conclusions may be true, there is no evidence showing any patentable criticality or unexpectedness of the claimed order of steps. As such, this argument is unpersuasive. 
Still, the Applicant argues that “the spline teeth of claim 1 are formed in a different operation before the material has undergone any of the heating and hardening steps.” Id. Assuming this assertion to be true, the question still stands: does the claimed order, relative to the order taught by Merklein, yield any unexpected or critical results? Because the Applicant did not present any evidence to support an affirmative answer to this question, this argument is unpersuasive. 
Merklein’s ¶ 0025
In describing the process disclosed by Merklein in ¶0025, Applicant admits that “Merklein starts with a flat blank, cold forms the flat blank into another shape and heats and hardens this new shape,” (Remarks at p10), yet argues that “the mere disclosure of cold forming in Merklein is insufficient to teach or suggest performing cold forming on a flat blank of a high strength steel.” Id. at 10. Nonetheless, as made clear in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), there are other ways to establish obviousness besides an explicit “teachings, suggestion, or motivation.” 
Further, Applicant distinguish ¶0025 from the claimed invention in two ways, the first of which relates to the order of steps being different from the claimed invention. This argument was addressed above and is unpersuasive. The second argument is that the steel Id. at p11, see also p10, 2nd paragraph. To be clear, Applicant is referring to the 80CrV2 steel disclosed in ¶0025. However, Applicant provided no evidence whatsoever to support this conclusory statement. Even if this conclusory statement were true, it would have been obvious to substitute 80CrV2 with 22Mn85 since Merklein explicitly teaches that they are functionally equivalent. ¶0010. Accordingly, this argument is unpersuasive. 
The Reliance on Merklein’s figure
Applicant presents two arguments here. First, Applicant contends that “Merklein only discloses a single figure, and such figure[] does not illustrate any particular method step,” and concludes that reliance on Merklein’s figure “to disclose particular steps of the method is improper.” Remarks at 10. It is unclear what exactly is the Applicant referring to here. Applicant did not point to any statements made by the Examiner that would indicate that Merklein figure was relied on to support the prima facie case of obviousness. As such, this argument is moot. 
Second, Applicant argues that “the Examiner alleges that ‘006’ and Figure 1 show a radial ring portion … [h]owever, element 6 is [an] indexing stud.” Remarks at 13. It unclear why the Applicant is pointing to element 6 of Figure 1 since that is not what the Examiner cited. Instead, page 5 of the Non-Final rejection dated 01/04/2021 states, “The cylindrical shaped component of Merklein has a radial ring (see, for example 006, and Fig. 1).” Element 6 is not referenced whatsoever. The “006, and Fig 1” clearly indicates that 006 is not element 6 of Figure 1. Instead, it was intended to reference paragraph 0006. This is further clarified when compared with the citation used in the very same sentence where the Examiner wrote, “wherein the drum has toothing (i.e., a plurality of spline teeth; see claim and component 4 of Fig. 1)” (emphasis added). In any case, this argument is moot because the sole argument presented here does not pertain to the asserted rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736